Citation Nr: 1726470	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-00 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty from January 1942 to December 1964.  He died in October 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the Regional Office (RO) in St. Petersburg, Florida. 

A September 2015 Board decision denied the claims on appeal.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which, in a February 2017 Memorandum Decision set aside the Board's decision, and remanded the case for readjudication consistent with the directives contained therein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant seeks service connection for cause of the Veteran's death.  She basically contends, and as has been explained by her representative, the Veteran's hearing loss caused his dementia.  She alleges that when she put the Veteran to bed one night, she had asked him to stay in bed so that he would not hurt himself.  However he either did not hear her or did not understand her, because he got up from bed that night, and fell and broke his hip.  He died four days later.  The appellant argues that if the Veteran would have complied with her instructions, he would not have fallen and broken the hip, which she believes led to his death.

According to the death certificate, the Veteran died in October 2010, at the age of 90.  The immediate cause of death was Alzheimer's dementia due to or as a consequence of a failure to thrive.  At the time of his death, he was service connected for bilateral hearing loss at 100 percent.

First, review of the record reveals very few post-service medical records relating to the Veteran's healthcare following his discharge from service including any terminal records years.  However, there is a letter from R. Udell, D.O., stating that the Veteran was a patient of his who died after a fall in the home which had resulted in a hip fracture.  He noted that the appellant had advised the Veteran to stay in bed, but that the Veteran had a history of very significant hearing loss and got out of bed without assistance, and then fell.  Dr. Udell noted that it was shortly after the fall that the Veteran died.  On remand, the AOJ should associate with the claims file all outstanding VA treatment records, and give the appellant the opportunity to provide authorization to obtain private treatment records, or provide the records herself.

Second, although Dr. Udell does not specifically and directly state that the Veteran's significant hearing loss caused or contributed to his death, he implies such a relationship.  Unfortunately his opinion is limited in terms of its ultimate probative value as he provided only the barest of conclusions and did not explain what evidence supported the conclusion or reference any clinical data or other evidence as rationale for the opinion.  Being significantly debilitated by hearing loss, as Dr. Udell noted, does not mean that the hearing loss led to or made worse other disease processes, such as Alzheimer's dementia.  So, a VA opinion is required to address whether the Veteran's service-connected hearing loss was a contributory cause of death.

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is inextricably intertwined with the issue being remanded herein, and the Board will defer the decision on this issue until the requested development herein has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for hearing loss and Alzheimer's dementia since his discharge from service.  These records should include the treatment surrounding his hip fracture and leading up to his eventual death in October 2010.  The Board is particularly interested in the clinical records from Dr. Udell.  

2.  After the receipt of records, forward the claims file to an appropriate physician for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral hearing loss caused, or materially or substantially contributed to the disease process that caused his death (i.e., Alzheimer's dementia and failure to thrive).  In providing this opinion, the physician should have available for review the 38 C.F.R. § 3.312(c) definition of contributory cause of death, and the opinion should be in accordance with the guidelines therein.  

The physician must explain the underlying rationale for all opinions expressed, citing to supporting factual data and medical literature, as deemed indicated.  He/She should also specifically discuss Dr. Udell's March 2011 opinion.  If the physician agrees or disagrees with this opinion, he/she should specify their reasoning for doing so.  If the physician cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Then, readjudicate the claims on appeal.  If the decision is adverse to the appellant, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


